Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Munk et al. (US 20090228134 A1) in view of Barr et al. (WO 2008082437 A2) and further in view of Sakota (US 20140138481 A1).

Regarding Claim 1, Munk teaches a method for assembling a slat, for connection to an aircraft wing, comprising: assembling the stiffeners to the skin obtaining a skin sub-assembly (Fig. 1 lower flow
chart elements); providing a spar (Fig. 2D element 36); assembling the lugs to the spar obtaining a spar sub-assembly (Fig. 1 middle flow chart elements);
	Munk fails to explicitly teach the slat being for connection to an actuation system of an aircraft wing, the actuation system being configured to provide adjustment of the slat with respect to a main wing body of the aircraft wing between a retracted position and a deployed position; providing a skin and a plurality of stiffeners, the stiffeners in side view having a C-shaped profile assembling the stiffeners to an inner surface of the skin obtaining a skin sub-assembly, wherein the C-shaped profile of the stiffeners follows a curvature of the skin so that the stiffeners extend over the inner surface from a lower skin part of the skin to an upper skin part of the skin, the upper skin part and the lower skin part extending continuously from a leading edge of the skin; - providing a spar and a plurality of lugs as part of the spar sub-assembly, the lugs are configured to provide a connection between the spar and the actuation system for transmission and dissipation of loads on the slat to the aircraft wing via a load bearing structure of the spar, the lugs, and the actuation system; - assembling the spar of the spar sub-assembly to the upper skin part and the lower skin part of the skin of the skin sub-assembly to obtain the slat, so that between the skin and the spar a closed cell is formed which does not contain any structural elements apart from the stiffeners.
	However, Barr teaches providing a skin and a plurality of stiffeners (Fig. 16 elements 32 30 and 36), the stiffeners in side view having a C-shaped profile (Fig. 14 shows general curved C-shape profile of stiffening devices) assembling the stiffeners to an inner surface of the skin obtaining a skin sub-assembly, wherein the C-shaped profile of the stiffeners follows a curvature of the skin so that the stiffeners extend over the inner surface from a lower skin part of the skin to an upper skin part of the skin (Shown in Fig. 16), the upper skin part and the lower skin part extending continuously from a leading edge of the skin; and assembling the spar of the spar sub-assembly to the upper skin part and the lower skin part of the skin of the skin sub-assembly to obtain the slat (Assembly shown in Fig. 11), so that between the skin and the spar a closed cell is formed which does not contain any structural elements apart from the stiffeners (Stiffening devices shown in Fig. 16).
	Munk and Barr are both considered to be analogous to the claimed invention because they are
both in the same field of airplane wing/leading edge assembly design. It would have been obvious to
someone of ordinary skill in the art before the time of the claimed invention to modify the airplane wing
assembly of Munk to be used on the slat of Barr. Slats and wings are aerodynamic structures that are
constructed from spars, skins, stiffeners, and bolts, so the claimed invention could be used for both. Using the same method for both structures would simplify the process and increase production rates. As elements 32, 30 and 36 are curved are against the inner surface of the outer skin, they stiffen the leading edge skin and are considered stiffeners. 
	Munk in view of Barr fails to explicitly teach the slat being for connection to an actuation system of an aircraft wing, the actuation system being configured to provide adjustment of the slat with respect to a main wing body of the aircraft wing between a retracted position and a deployed position; and providing a spar and a plurality of lugs as part of the spar sub-assembly, the lugs are configured to provide a connection between the spar and the actuation system for transmission and dissipation of loads on the slat to the aircraft wing via a load bearing structure of the spar, the lugs, and the actuation system.
	However, Sakota teaches the slat being for connection to an actuation system of an aircraft wing, the actuation system being configured to provide adjustment of the slat with respect to a main wing body of the aircraft wing between a retracted position and a deployed position (Fig. 1b element 70); and providing a spar and a plurality of lugs (Fig. 1b element 41) as part of the spar sub-assembly, the lugs are configured to provide a connection between the spar and the actuation system for transmission and dissipation of loads on the slat to the aircraft wing via a load bearing structure of the spar, the lugs, and the actuation system (Fig. 1b element 70).
	Munk, Barr and Sakota are considered to be analogous to the claimed invention as they are in the same field of aircraft aerodynamic surface design/manufacturing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing method of Munk with the slat of Barr and use the lugs from Sakota for coupling the slat to the actuation system. Leading edge slats are well known in the art to be coupled to actuation systems as they are often deployed during the landing to increase the drag. It is also well known in the art to use similar methods of manufacturing for aircraft wings, slats, and flaps. It would be obvious to someone of ordinary skill in the art to modify the manufacturing method of Munk to be used for slats or flaps.

Regarding Claim 2, Munk, Barr, and Sakota teach the limitations set forth in Claim 1.
Munk further discloses providing separate production lines for assembling the skin sub-assembly (Fig. 1 lower flow chart elements) and assembling the spar sub-assembly (Fig. 1 middle flow chart elements), wherein the skin sub-assembly and the spar sub-assembly can be produced in parallel (Parallel production lines shown in Fig. 1).

Regarding Claim 3, Munk, Barr, and Sakota teach the limitations set forth in Claim 1.
	Barr further discloses the slat is provided with end plates closing off the slat body at both ends as seen in a spanwise direction (Fig. 1 element 32).

Regarding Claim 4, Munk, Barr and Sakota teach the limitations set forth in Claim 1.
Barr further discloses providing a trailing edge profile to an upper end of the skin (“The trailing
edge of the upper skin 22 may be machined so as to possess the desired thickness and taper angle”, Page 8 lines 7-9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Munk et al. (US 20090228134 A1) in view of Barr et al. (WO 2008082437 A2), in view of Sakota (US 20140138481 A1) and further in view of Okabe et al. (US 20140209734 A1).

Regarding Claim 5, Munk, Barr and Sakota teach the limitations set forth in Claim 1.
	Munk, Barr and Sakota fail to teach mounting a rear cover to the spar and the skin for covering the rear side of the slat.
	However, Okabe teaches mounting a rear cover to the spar and the skin for covering the rear side of the slat (Fig. 2 element 5).
	Munk, Barr, Sakota, and Okabe are all analogous to the claimed invention as they are in the same field of aircraft aerodynamic surface design/manufacturing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of assembling a slat disclosed by Munk, Barr and Sakota with the rear cover of Okabe. Doing so would allow for improved aerodynamics of the slat when deployed.


Claims 6-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (WO 2008082437 A2) in view of Overbergh et al. (US 20080237401), in view of Munk et al. (US 20090228134 A1) and further in view of Sakota (US 20140138481 A1).

Regarding Claim 6, Barr teaches a slat the slat; comprising:  a skin wherein an outer surface of the skin forms an aerodynamic surface of the slat body (Fig. 1), wherein the skin comprises an upper skin part (Fig. 2 element 22) and a lower skin part (Fig. 2 element 24), a plurality of skin stiffeners attached to an inner surface of the skin (Fig. 16 elements 32 30 and 36), the stiffeners in side view having a C-shaped profile which follows a curvature of the skin so that the stiffeners extend over the inner surface from the lower skin part to the upper skin part (Fig. 14 shows general curved C-shape profile of stiffening devices); and a spar (Fig. 2 element 28) extending between the upper skin part and the lower skin part that is connected to the upper skin part and the lower skin part, so that between the skin and the spar a closed cell is formed which does not contain any structural elements apart from the stiffeners (Stiffening devices shown in Fig. 16).
	Barr fails to explicitly teach the skin comprises an upper skin part and a lower skin part extending continuously from a leading edge of the skin, to form the complete aerodynamic outer surface of the slat in a single piece, such that the upper skin part extends further than the lower skin part seen in a direction along a chord line of the slat.
	However, Overbergh teaches the skin (Fig. 3 element 18) comprises an upper skin part (Fig. 3 element 22) and a lower skin part (Fig. 3 element 20) extending continuously from a leading edge of the skin, to form the complete aerodynamic outer surface of the slat in a single piece, such that the upper skin part extends further than the lower skin part seen in a direction along a chord line of the slat (Shown in Fig. 3). 
	Barr and Overbergh are both considered to be analogous to the claimed invention because they are both in the same field of airplane slat assembly design. It would have been obvious to someone of ordinary skill in the art before the time of the claimed invention to modify the airplane slat assembly of Barr to incorporate the extended upper skin of Overbergh. By having a continuous upper skin over the leading edge of the slat, there would be no connection points near the front. This would allow the slat to be more aerodynamic.
	Barr and Overbergh fail to teach a skin sub-assembly and a spar sub-assembly.
However, Munk teaches a skin sub-assembly (Fig. 1 lower flow chart elements), and a spar sub-assembly (Fig. 1 middle flow chart elements).
Barr, Overbergh, and Munk are considered to be analogous to the claimed invention because they are in the same field of airplane wing/leading edge assembly design. It would have been obvious to
someone of ordinary skill in the art before the time of the claimed invention to modify the airplane wing
assembly of Munk to be used on the slat of Barr and Overbergh. Slats and wings are aerodynamic
structures that are constructed from spars, skins, stiffeners, and bolts, so the claimed invention could be
used for both. Using the same method for both structures would simplify the process and increase
production rates.
	Barr, Overbergh and Munk fail to explicitly teach a slat, for connection to an actuation system of an aircraft wing, the actuation system being configured to provide adjustment of the slat with respect to a main wing body of the aircraft wing between a retracted position and a deployed position wherein the spar is provided with lugs for connection to an-the actuation system, for transmission and dissipation of loads on the slat to the aircraft wing via a load bearing structure of the spar, the lugs, and the actuation system.
	However, Sakota teaches a slat, for connection to an actuation system (Fig. 1 element 70) of an aircraft wing, the actuation system being configured to provide adjustment of the slat with respect to a main wing body of the aircraft wing between a retracted position and a deployed position wherein the spar is provided with lugs (Fig. 1 element 41) for connection to an-the actuation system, for transmission and dissipation of loads on the slat to the aircraft wing via a load bearing structure of the spar, the lugs, and the actuation system.
	Barr, Overbergh, Munk and Sakota are considered to be analogous to the claimed invention as they are in the same field of aircraft aerodynamic surface design/manufacturing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing method of Munk with the slat of Barr and use the lugs from Sakota for coupling the slat to the actuation system. Leading edge slats are well known in the art to be coupled to actuation systems as they are often deployed during the landing to increase the drag. It is also well known in the art to use similar methods of manufacturing for aircraft wings, slats, and flaps. It would be obvious to someone of ordinary skill in the art to modify the manufacturing method of Munk to be used for slats or flaps.

Regarding Claim 8, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Barr further discloses the spar of the spar sub- assembly has cutouts at an upper end thereof for
receiving the stiffeners of the spar sub-assembly therethrough (Fig. 2 stiffener elements 30 connected to the upper spar 30).

Regarding Claim 9, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Munk further discloses the spar of the spar sub-assembly comprises a spar body and flanges at an upper end and a lower end of the spar body, wherein the flanges are arranged for mating with the upper skin part and the lower skin part of the skin sub-assembly respectively (Fig. 6 shows the spars connecting to the upper and lower skin elements).

Regarding Claim 10, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Munk further discloses the spar of the spar sub- assembly is mechanically fastened to the skin of
the skin sub-assembly (Final stage of Fig. 1).

Regarding Claim 11, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Munk further discloses a spar body of the spar extends in an XY-plane (Fig. 2 element 36 shows to be in the XY-plane).

Regarding Claim 12, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Barr further discloses a trailing edge of the upper skin part is provided with a trailing edge profile (“The trailing edge of the upper skin 22 may be machined so as to possess the desired thickness and taper angle.”, Page 8 lines 7-9) over the spanwise length of the slat (Fig. 1).

Regarding Claim 14, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Barr further discloses the lugs are connected to a spar body as well as to a flange mating the lower skin part (“The nose skin 49 is attached to the subassembly 45 using countersunk bolts”, Page 9 lines 24-25).

Regarding Claim 15, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Barr further discloses the skin is at least one of a composite material (“The slat 20 broadly
comprises an upper composite skin 22, a lower composite skin 24 and a central core section”, Page 7
lines 8-9) or of a metallic material.

Regarding Claim 16, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Barr further discloses the spar is at least one of a metallic material or of a composite material (“A spar 28, formed of precured composite materials is sandwiched between upper and lower skins 22”, Page 7 lines 3-5).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (WO 2008082437 A2) in view of Overbergh et al. (US 20080237401), in view of Munk et al. (US 20090228134 A1), in view of Sakota (US 20140138481 A1), further in view of Okabe et al. (US 20140209734 A1).

Regarding Claim 13, Barr, Overbergh, Munk and Sakota teach the limitations set forth in Claim 6.
	Barr, Overbergh, Munk and Sakota fail to teach mounting a rear cover to the spar and the skin for covering the rear side of the slat.
	However, Okabe teaches mounting a rear cover to the spar and the skin for covering the rear side of the slat (Fig. 2 element 5).
	Barr, Overbergh, Munk, Sakota and Okabe are all analogous to the claimed invention as they are in the same field of aircraft aerodynamic surface design/manufacturing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of assembling a slat disclosed by Munk, Barr Overbergh and Sakota with the rear cover of Okabe. Doing so would allow for improved aerodynamics of the slat when deployed.


Response to Arguments

Applicant's arguments regarding the use of a method of forming a wing, filed 07/28/2022 have been fully considered but they are not persuasive. In the case of aircraft aerodynamic surface manufacturing, it is common in the art to use a method of forming a slat and a method of forming a wing interchangeably. The inventive concept of the instant application is having a separate skin sub-assembly and spar subassembly. Although Munk discloses the separate sub-assemblies for a wing, it is common in the art to use similar methods of manufacturing/design for aircraft wings, slats, and flaps.
Applicant's arguments regarding the C-shaped stringers of the instant application, filed 07/28/2022 have been fully considered but they are not persuasive. Elements 32, 30, and 36 of Barr are mounted against the inner wall of the outer skin in the leading edge. Although elements 32 and 36 are not explicitly stated to be stiffeners, they stiffen the skin of the slat and are considered stiffening devices. As a C-shaped stringer is not specifically described, the general curve of the stiffening devices of Barr are considered C-shaped. 



Pertinent Prior Art

Gordon (US 8925870 B1) – Slat containing C-shaped stiffening elements shown in Fig. 14.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644